Citation Nr: 1209050	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1969.  His DD 214 indicates he received the Combat Medical Badge and Silver Star, and that he served as a clinical specialist.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied entitlement to service connection for right and left lower extremity peripheral neuropathy, and right and left upper extremity peripheral neuropathy.  In November 2008, the Veteran submitted a notice of disagreement regarding his claims for peripheral neuropathy, and a July 2009 Statement of the Case addressed those issues.  In September 2009, the Veteran submitted a substantive appeal and indicated that he was singularly appealing his claim of entitlement to service connection for peripheral neuropathy of his feet.  While the Veteran and his representative addressed peripheral neuropathy of his upper and lower extremities during his March 2011 Board hearing, a claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy is not properly before the Board at this time, and will be referred back to the RO.

The Veteran and his spouse appeared and testified at a personal hearing in March 2011 before the undersigned Acting Veterans Law Judge sitting in Phoenix, Arizona.  A transcript of the hearing is contained in the record.

The  issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran served as a combat medic.  His personnel records show that he served in the Republic of Vietnam from October 1968 to October 1969, and he is presumed to have had exposure to herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii). 

During his March 2011 hearing, the Veteran stated his belief that he developed peripheral neuropathy as a result of exposure to herbicides in Vietnam.  He testified that in addition to serving as a combat medic, he pursued a career in nursing following service.  He acknowledged that his peripheral neuropathy did not develop until many years after service, but stated he was in contact with 15 to 20 other veterans who developed peripheral neuropathy many years after service in the same region of Vietnam, during a similar period of time.  Based on his medical training, and his contact with other veterans with the same symptoms, the Veteran felt that there was sufficient evidence that his peripheral neuropathy developed as a result of his service.  He requested that he be provided a VA examination, as he had not yet had any significant testing regarding his disorder.  The Veteran stated he had, thankfully, not developed diabetes mellitus.

A review of the claims file shows that in December 2007 the Veteran complained of  numbness of both arms and hands for several years.  On examination, sensation of light touch to the bottom of both of his feet was absent.  He was assessed with sensory neuropathy, and the examiner suggested that he follow-up with electromyography/nerve conduction velocity testing.  Available treatment records do not contain any testing results, if testing was conducted.  On remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

The VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Given the Veteran's medical training, and his belief based upon this training that there may be a link between his development of sensory neuropathy and his service, the Board finds that the low threshold of McLendon has been met, and the Veteran should be afforded a VA examination on remand.

The Board notes that acute and subacute peripheral neuropathy are listed as diseases presumptively associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Nevertheless, a note following the list of diseases states that the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id. at Note 2.   Here, the Veteran has stated that his symptoms of peripheral neuropathy did not develop until many years after his exposure to herbicide agents in Vietnam.  Thus, if he is diagnosed with peripheral neuropathy, it may not be presumed to be service connected under these provisions.

Even so, regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Therefore, on remand, the VA examiner should also provide an opinion as to whether the Veteran has peripheral neuropathy that is attributable to his presumed exposure to herbicide agents during his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and obtain the names and addresses, and approximate dates of recent treatment of all medical care providers, VA and non-VA that treat him for peripheral neuropathy.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Of particular interest are all outstanding VA treatment records from December 2007 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination in conjunction with his claim of service connection for bilateral lower extremity peripheral neuropathy.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail. 

The examiner should identify whether the Veteran has peripheral neuropathy.  If so, based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has peripheral neuropathy that is related to his active military service.  Additionally, the opinion should address whether it is as least as likely as not that any peripheral neuropathy is attributable to the Veteran's presumed exposure to herbicide agents during his military service.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT E. O' BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



